DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 8, what structure allows for the blade to be movable to the positions?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 8, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ducret (4,769,909) in view of Beyer (2,648,899).  With regards to claim 1, Ducret discloses the invention including a stripping tool (10) having a cable receiving handle (14) defining a cable receiving channel (Fig. 3), a saw handle (16) movably mounted to the cable receiving handle (42), a saw assembly (46, 48) including one saw blade (46), the saw assembly supported by the saw handle (Fig. 1) and being movable relative to the cable receiving handle (46 rotates via 48), and the saw blade is configured to cut (46) and is capable of cutting the intended work piece of claim 1 (C).
With regards to claims 8, 22, and 27, Ducret discloses the saw blade (46) is axially movable relative to the cable receiving handle between forward and rearward positions (when 16 moves about pivot 42, the blade moves between forward and rearward positions), the stripping tool is a hand operated hand tool (10), the cable receiving handle is C-shaped (Fig. 3), and the cable receiving handle has a cable clamping lever (12).
With regards to claims 1 and 6, Ducret discloses the invention but fails to disclose the saw assembly having two saw blades laterally spaced from one another.
Beyer teaches it is known in the art of sheath (60) cutters to incorporate a saw assembly with two saw blades laterally spaced from one another (45 in Fig. 3).  Such a modification allows for multiple cuts at the same time.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ducret .
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ducret (4,769,909) in view of Beyer (2,648,899) as applied to claim 1 above, and further in view of Galster et al. (2014/0190020).  Ducret in view of Beyer disclose the invention including the blades being laterally spaced (45 in Fig. 3 of Beyer).
However, with regards to claims 3 and 7, Ducret in view of Beyer fail to disclose the blades are axially spaced from one another.
Galster et al. teach it is known in the art of rotary cutters that are laterally spaced from one another (104, 102, Fig. 9) to also be axially spaced from one another (Fig. 9).  Such a modification allows for offset cuts.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ducret in view of Beyer with one blade being axially spaced from the other blade, as taught by Galster et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Ducret (4,769,909) in view of Beyer (2,648,899) as applied to claim 1 above, and further in view of Bolles (2014/0190020).
With regards to claims 4 and 5, Ducret in view of Beyer disclose the invention but fail to disclose the blades are rotationally coupled to one another by a series of gears.
.
Response to Arguments
Applicant's arguments filed 11-3-21 with regards to the rejection of the claims have been fully considered but they are not persuasive.  
With regards to the 112, claim 1 discloses the saw assembly moves in relation to the cable receiving handle and claim 8 introduces a different saw blade movement in relation to the cable receiving handle.  What structure allows for at least one of the saw blades to perform this additional movement in addition to the claim 1 movement?  Also, as written, the at least one blade just performs this function on its own even in the presence of all the structures disclosed in claim 1.   
With regards to the 103 rejection, Ducret is configured to perform a cutting function.  In addition, Ducret teaches cutting an armored cable which is not positively claimed.  The “configured for” language requires that the blades incorporate structure 
Applicant discloses that “Applicant specifically has included “configured to” language with respect to the operation and position of the two saw blades”.  This does not appear to be the case as the “configured to” language in the claim is only directed to “cutting”.  The “configured to” language does not appear to be associated with any “operation and positioning” of the blades.  
Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
02 December 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724